Citation Nr: 0126217	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  91-56 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement of the appellant to recognition as the surviving 
spouse of the veteran for the purpose of Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

A.M. represented by:	Disabled American Veterans 


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to April 
1960.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1989 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Francisco, California, that the appellant was not 
entitled to VA death benefits as the veteran's legal widow 
based on a lack of continuous cohabitation.  It was held that 
A.M. was entitled to VA death benefits because her marriage 
to the veteran was deemed valid for VA purposes.  The 
appellant appealed from that decision.  The appellant also 
testified at RO hearings held in Waco, Texas, in October 1989 
and May 1990, before the Board in Washington, D.C. in August 
1991, and before the undersigned member of Board during a 
hearing at the Waco RO (i.e. a Travel Board hearing) in 
September 1995. 

In November 1991, July 1992, and February 1997, this matter 
was remanded by the Board to the RO for further development.  

In May 1998, the Board issued a decision denying the 
appellant's claim.  Thereafter, the appellant appealed this 
matter to the United States Court of Appeals for Veterans 
Claims (Court).

In July 2000, the Court vacated the Board's May 1998 
decision, and remanded the matter for readjudication 
consistent with its opinion.  

The Board notes that this is a contested claim.  
Specifically, A.M., who has been recognized as the surviving 
spouse of the veteran for VA purposes, contests the 
appellant's claim for recognition as same (as such would 
eliminate her entitlement to death benefits).

The Board further notes that the appellant had been 
represented in this matter by a service organization, but she 
revoked that representation in July 2001.  Her motion to 
appoint a new representative and for a video conference 
hearing before the Board were denied by the Board because the 
motions were received more than 90 days after she was 
informed of the transfer of her records to the Board and good 
cause for the delay in filing the motion was not 
demonstrated.  


FINDINGS OF FACT

1.  The appellant and the veteran were married in December 
1959; they were never legally divorced.

2.  The appellant and veteran separated in late 1960 or 1961; 
the separation was not the result of misconduct by the 
veteran or procured by the veteran; the separation was 
neither temporary nor ordinary 

3.  The parties did not thereafter reconcile to the point of 
resuming a martial relationship. 

4.  The veteran's death occurred in March 1980.

5.  A.M. and the veteran entered into a marriage ceremony in 
October 1964; she has been recognized by the RO as the 
surviving spouse of the veteran on the basis of a "deemed 
valid" marriage to the veteran.
CONCLUSION OF LAW

The appellant is not entitled to recognition as surviving 
spouse of the veteran for purposes of VA death benefits.  
38 U.S.C.A. §§ 101(3) (West 1991); 38 C.F.R. §§ 3.50, 3.52, 
3.53 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she should be entitled to VA 
death benefits as surviving spouse of the veteran, as she was 
the lawful spouse of the veteran at the time of his death and 
was not at fault in the separation between herself and the 
veteran.  

A.M. and her representative essentially argue that A.M. 
should remain entitled to VA death benefits as surviving 
spouse of the veteran, because when she married the veteran 
in October 1964 she was unaware that he had previously been 
married to the appellant, and she was without fault in the 
separation between herself and the veteran.  

Initially, the Board notes that during the pendency of the 
appellant's appeal but after the RO's most recent 
consideration of the issue on appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  Regulations implementing 
the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Act and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

By virtue of the September 1989 Statement of the Case, and 
February 1990, April 1992, and October 1997 Supplemental 
Statements of the Case, the appellant has been given notice 
of the evidence necessary to support the claim.  Further, the 
Board has remanded this matter on several occasions in order 
to fully develop the record.  The Board is not aware of any 
additional evidence or information which should be obtained 
to substantiate the appellant's claim.  In sum, the facts 
relevant to this claim have been properly developed and no 
further action is required to comply with the provisions of 
the VCAA.  Accordingly, there is no prejudice to the 
appellant as a result of the Board deciding this appeal 
without first affording the RO an opportunity to consider the 
claim in light of the VCAA.

I.  Background

In April 1960 the veteran submitted an application for VA 
disability benefits, in which he indicated that he was 
married to the appellant.  In the application he listed a 
Berkeley, California address.  A marriage certificate 
received in May 1960 reflects that the veteran married the 
appellant in December 1959 in New Mexico.  In a May 1960 
letter to the RO, the veteran indicated that the appellant's 
three children (he was not the father) were his dependents. 

An April 1961 VA hospital report lists the veteran's brother, 
[redacted], as his next of kin.  In a September 1961 
declaration of marital status form, the veteran indicated 
that he and the appellant were separated and that the 
appellant had "moved away" in December 1960.  At that time, 
he was claiming no dependent children.  He listed an Oakland, 
California, address for himself, noting that the appellant's 
address was unknown.

In November 1961, the San Francisco RO wrote to the appellant 
at a Berkeley address (different than that previously listed 
by the veteran in the April 1960 application) concerning her 
recognition as a dependent of the veteran for VA purposes.  
The RO pointed out that the veteran had informed them that as 
of September 1961 he no longer claimed any children as 
dependents and that he and the appellant had been separated 
since December 1960.  

According to a December 1961 report of contact form, the 
appellant called the RO in San Francisco to complain about 
the November 1961 letter.  She indicated that she wanted 
nothing from the veteran except a divorce that she would 
obtain when she was able.  This form notes that the appellant 
called from the Berkeley address where the November 1961 RO 
letter was sent.  The person who filled out this form at the 
RO noted that the veteran's claims folder was not available 
during the conversation.  

An April 1962 VA hospital report of treatment of the veteran 
lists the same address in Oakland as noted in the September 
1961 marital status report.  Correspondence from the RO in 
September and October 1962 lists the veteran's address as 
being in Berkeley, an address entirely different from the 
Berkeley addresses previously of record (in fact, a "dummy 
award" form has the Oakland address crossed out and the 
Berkeley address written in below it).  

In a November 7, 1962, declaration of marital status form the 
veteran indicated that he and the appellant had separated in 
November 1961 and that they "had never [gotten] along."  
With regard to a question concerning his current spouse, he 
indicated that he was not married but they had been living 
together for one year.  He also provided a copy of a birth 
certificate reflecting the birth of his daughter [redacted] in 
July 1962.  A.M. was listed as the mother, and her address, 
as well as the veteran's (on the birth certificate and 
marital status form, respectively), was listed as being in 
Oakland, the same Oakland address previously indicated by the 
veteran in September 1961 and in the April 1962 VA hospital 
report.

In a November 19, 1962, statement, the veteran, who now 
listed the Berkeley address (the same address used in the 
September and October correspondence from the RO), noted that 
he had custody of [redacted] and was supporting her.  The same 
address was listed in December 1962 correspondence from the 
RO, as well as in a statement form the veteran received in 
May 1964.  

Records from the VA hospital in Livermore, California, dated 
in April 1965, list A.M. as the veteran's next of kin (his 
"wife").  They also list a Richmond, California address for 
both of them.  A May 5, 1965, document signed by A.M. 
(apparently in conjunction with a welfare claim made by her 
and/or the veteran) lists the Oakland address.  In a 
statement received on May 17, 1965, the veteran listed his 
permanent address as being in Richmond, California (the same 
listed in the April 1965 VA hospital report).  This same 
address was listed in correspondence from the RO (including 
compensation award letters) dated in August 1965 and in 1973.  

A June 1975 VA orthopedic examination report lists a 
different Richmond, California address for the veteran, and 
this address was listed by the veteran in a July claim for an 
increased rating for his service-connected disabilities.  
This address was also listed in subsequent correspondence 
from the RO and the veteran, including in 1976 and 1978.  

In a May 1979 declaration of marital status form, the veteran 
indicated that he was married to A.M. in October 1967 (a 
marriage certificate received in June 1981 reveals that they 
were actually married in October 1964) and that they were 
still married.  Also listed were two additional children of 
A.M. and the veteran, [redacted], born in May 1964, and [redacted], 
born in October 1965.  Birth certificates for the children 
were attached to the status form, and list the mother's 
Oakland address.  The veteran listed the Richmond address on 
this form.  

In June 1979 the RO wrote the veteran at the Richmond address 
and indicated that they needed to know the date his marriage 
to the appellant ended before they could authorize a 
dependency allowance for A.M.  In a statement received in 
October 1979, the veteran indicated that [redacted] and [redacted] 
were now living with him at the Richmond address, and had 
been since January 1979 and October 1, 1979, respectively.  
By letter dated in December 1979, the RO informed the veteran 
that these children had been added to his compensation award, 
but that, essentially, they still needed information 
regarding the appellant before A.M. could be added.  

The veteran died on March [redacted], 1980.  His death certificate 
lists A.M. as his surviving spouse, and the Richmond address 
was listed as his usual address.  

In April 1980, the RO received an application for burial 
benefits from the veteran's brother [redacted].  In it, he 
noted that the veteran was divorced at the time of his death.  
The RO also received application for burial benefits from 
A.M. in April 1980, in which she noted that she was married 
to the veteran at the time of his death; she listed an 
Oakland address for herself.  The Board notes that both 
[redacted] and A.M. signed a March 1980 statement of expenses 
form from the funeral home.

In March 1981 A.M. submitted an application for VA death 
benefits as the surviving spouse of the veteran.  She 
indicated that the veteran had been married once, to her, and 
that she had been married twice.  She indicated that she and 
the veteran had separated in 1969 and reconciled in 1972, and 
that they had separated a few months later in 1972 because of 
incompatibility, and remained separated until the veteran's 
death.  A.M. related that the veteran's conduct and drinking 
caused the separation.  

In March 1981 A.M. submitted affidavits from four 
acquaintances, who all indicated that she was separated from 
the veteran from time to time because of his drinking and 
cruelty to her and their children, and that this kept him 
from providing for his family properly. 

In a June 1981 statement A.M. related that she and the 
veteran had separated because of his drinking problem.  She 
related that they separated around the middle of 1966, went 
back together and lived in Oakland in 1967, and then 
separated again in 1969.  She related that she did not know 
anything about his prior marriage to the appellant at the 
time they were married, noting that she thought their 
marriage was legal.  She indicated that they (she and the 
veteran) had spoken about a reconciliation approximately two 
months prior to the veteran's death.  She indicated that they 
had never filed for a legal separation because he always felt 
they would get back together, and that he took care of their 
oldest daughter when she left home to stay with him in 1975.  

In statements received in June 1981, the veteran's "step-
daughters" (A.M.'s children, but not the veteran's) 
indicated that they were aware that a reconciliation between 
the veteran and A.M. almost took place prior to the veteran's 
death, that the veteran called A.M. to his bedside, and that 
she was there.    

In November 1981 A.M. was awarded VA death pension benefits 
as surviving spouse of the veteran effective March 1981.  

In June 1988 the appellant submitted a copy of her and the 
veteran's December 1959 marriage certificate.  In July 1988 
correspondence to her Congressman (a copy of which was 
associated with the claims folder), the appellant apparently 
related that the veteran had never filed for a divorce, and 
that she was his legal spouse at the time of his death and 
should be entitlement to any VA benefits.   

Thereafter, in late 1988 the appellant filed claims for VA 
death benefits as surviving spouse of the veteran.  She 
indicated that the veteran had been married once, to her, and 
that the marriage had ended with his death in March 1980.  
She related that she had been married on three occasions, and 
that her first and second marriages had ended by divorce in 
1951 and 1954, respectively.

The appellant further indicated that she and the veteran had 
not lived together continuously from the date of marriage 
until the date of his death.  She stated that his doctors 
told her he had a brain tumor that caused him to act 
peculiarly, and told her not to antagonize him because it 
would make him worse.  She further stated that her family in 
Texas needed her as there had been a death in the family, and 
that she also needed their support so she went back to Texas.  
She related that she tried to contact the veteran on many 
occasions but was unable to reach him.  She indicated his 
family would not give him messages that she had called, 
and/or told her that he was living with a woman in 
California.  She noted that she was aware that A.M. had been 
in receipt of the "[veteran's] benefits" the past eight 
years, but that A.M. was not his wife because she (appellant) 
and the veteran were never divorced.  

In a statement received in November 1988, A.M. indicated that 
she was not aware of any marriage between the veteran and the 
appellant.  She stated the veteran had told her at the time 
of their marriage that there was not a legal marriage to the 
appellant.

In the appealed March 1989 administrative decision it was 
held that the appellant was not entitled to benefits as 
surviving spouse of the veteran because of a lack of 
continuous cohabitation, but that A.M. was entitled to 
benefits based on a "deemed valid" marriage for VA 
purposes.

A copy of a March 1989 letter from the veteran's sister, 
[redacted], apparently provided by the appellant, is addressed 
to her "sister-in-law" and indicates she was glad to have 
heard from her.  [redacted] listed an address in Oklahoma, and 
related that when she visited the veteran, he was living 
alone in Richmond, and that "that woman [who was supposed] 
to have been his wife stayed some place else."

There is also a letter from [redacted] (which was also 
apparently provided by the appellant) in which he expresses 
gratitude for money sent him.  His address is listed in 
Richmond.  

In a statement received in April 1989, someone named [redacted] 
indicated that she had met the appellant and the veteran in 
or about 1962 in California while working with the appellant.  
She related that in 1975 the appellant went to Texas to visit 
her mother who was ill, and that the veteran hoped to join 
her in Texas at a later date.  However, she continued, a 
month passed and the appellant did not hear from the veteran, 
so she returned to California looking for him but could not 
find him.  [redacted] noted that the appellant also returned in 
1978 and 1982 to look for the veteran.  

During an October 1989 RO hearing, the appellant testified 
that soon after they were married and the veteran was 
released from a VA hospital, he began drinking heavily, and 
was in and out of the hospital.  She indicated that the 
September 1961 marital status form submitted by the veteran, 
in which he indicated that she had moved away in December 
1960, was incorrect.  She noted that she "was there" and 
that VA had written her a letter regarding her prior marital 
status.  She noted that she had been sick at the time and had 
had a hysterectomy in 1961.  

The appellant further testified that for a period of time 
while the veteran was hospitalized, she resided with her 
brother-in-law, and eventually moved to a place of her own in 
Oakland.  She noted that she had borrowed money from the 
veteran to make the move, that he knew where she was, and 
that he would be in and out of the hospital and stay with her 
at times.  She clarified this testimony by stating that, 
according to her knowledge, when the veteran was not in the 
hospital, he stayed with her, and when he was not with her, 
he was in the hospital.  

The appellant went on to testify that she did not recall the 
conversation noted in the above noted report of contact form 
dated in December 1961, wherein she indicated that she wanted 
nothing to do with the veteran except for a divorce.  She 
again noted that she was very sick at the time.  She 
elaborated on her sickness, testifying that the veteran would 
become intoxicated and strike her, and that as a result of 
being struck, she had to have an operation in 1961.  She then 
indicated that after 1961 the veteran would stay with her at 
times and leave at times.

The appellant further related that she met A.M. in about 
December 1961, and noted that they had resided not far from 
each other.  She indicated that she had asked A.M. not to 
give the veteran any drinks.  

The appellant testified that the November 1962 declaration 
was also incorrect in that it noted that she and the veteran 
had separated in November 1961.  In fact, she related that in 
1962 she and the veteran had moved to San Francisco because 
her daughter was expecting a child, and that from 1962 to 
1969 the veteran was living with her in San Francisco.  She 
did note that the veteran would become intoxicated and stay 
away for some two months at a time.  The appellant indicated 
that she let the veteran do what he wanted as doctors had 
told her not to do anything to upset him.  She indicated that 
she thought the veteran was living in San Francisco with her 
at the time (October 1964) he allegedly married A.M., and 
that any address listed by the veteran at the time, other 
than one in San Francisco, was false.  She also noted that 
between 1969 and 1972 the veteran was living with her.

The appellant further testified that she never began divorce 
proceedings, and that the veteran had also told her he would 
never obtain a divorce.  She indicated that any separation 
was the veteran's decision and not hers.  She related that 
she wanted to remain married to the veteran because he was 
sick and needed her.  She indicated the veteran never told 
her he had married A.M. and that A.M. had never told her she 
was married to the veteran.  Regarding any children born out 
of the relationship between the veteran and A.M., the 
appellant related that she had been told in 1960 by a 
doctor(s) that the veteran had been tested and was impotent.  

The appellant further related that in 1974 she left 
California and went to Texas to attend a funeral.  She 
indicated that she had returned to California that same year, 
saw the veteran, then returned to Texas in 1975 because her 
mother was ill.  She noted that the veteran had given her 
permission to return.  The appellant testified that she 
stayed there for one month and returned to San Francisco to 
search for the veteran, but he had disappeared.  Thereafter, 
she stayed in California for two months and then went back to 
Texas.  She indicated that she returned to California 
periodically thereafter, until 1982.  She noted that she 
never remarried or lived with any man as husband and wife.  

Various statements, dated in April 1989, were submitted by 
the appellant at the October 1989 hearing.  In one, [redacted] 
indicated that the appellant and the veteran were married 
from 1959 to 1975, that they were not divorced, and that the 
appellant and veteran lost contact with each other when the 
appellant went to Texas to care for her sick mother.  He 
noted that the appellant tried to contact the veteran through 
post office(s) and police department(s) in Richmond and 
Martinez, California.  "[redacted]" indicated that she met the 
appellant and the veteran in 1964.  She stated that the 
appellant, with the veteran's permission, would fly to Texas 
every six months after they met until 1975, that at some 
point the veteran failed to go to Texas as planned, and the 
appellant was unable to locate him.  

A sheriff in Texas indicated that the appellant had 
approached him in 1975 asking how to go about locating her 
husband, and a Texas banker indicated that he had loaned the 
appellant money to help finance trips to California she 
started making in 1975.  He noted that loans were made to her 
under a last name different than the veteran's.  Finally, 
"[redacted]" indicated that the appellant told her in 1975 that 
she had not heard from the veteran and was unable to locate 
him.   

The appellant again appeared at a hearing at the RO in May 
1990, and testified that she had appeared before an 
administrative law judge for the Social Security 
Administration in March 1990.  A copy of a March 1990 
decision by the administrative law judge was provided 
reflecting that the appellant was found to be the legal widow 
of the veteran and entitled to widow's insurance benefits.

According to a May 1991 report of contact form, the appellant 
contacted the San Francisco RO and related that she now 
realized that the veteran had lived a double life with a 
woman in California and a wife (herself) in Texas.  She noted 
that he "commuted often."

In a June 1991 statement, the appellant's daughter [redacted] 
related that the veteran would not support the family 100 
percent of the time, and that he would also become 
intoxicated and sometimes leave for days, or even months, at 
a time.  She indicated that in 1975 her grandmother had 
become ill in Texas, and the veteran had given her mother 
some money to go to Texas to care for her mother.  She stated 
that subsequently her mother had gone back to California to 
try and find the veteran and found that all of her furniture 
and clothes were gone from their apartment.  The appellant 
apparently called the police and everyone she knew trying to 
find the veteran, to no avail.  [redacted] noted that the 
appellant finally returned to Texas, but never deserted the 
veteran, pointing out that he had deserted her.  [redacted] 
reported that her mother had never given up on her love for 
the veteran.

In an August 1991 statement, a person named [redacted] indicated 
that she had known the appellant and her mother for years.  
She stated that the appellant came to Texas in November 1961 
to get her children, and left in December 1961 to return to 
San Francisco.

In another August 1991 statement, "[redacted]" indicated that 
she was the first cousin of the appellant.  She indicated 
that she had taken the appellant to the bus station when she 
left Waco to return home to San Francisco to be with her 
daughter and husband in December 1961.

In a statement received in 1991, [redacted] indicated that he had 
known the appellant for about three years and had found her 
to be honest, upstanding, and always willing to assist 
others.  In another 1991 statement, [redacted] related that he 
had also known the appellant for about three years, and to 
the best of his knowledge she was a person of good character.  
He indicated that she had married the veteran in 1959 and 
they lived together as husband and wife until 1975.  He 
stated that the veteran had disappeared and that the 
appellant searched for him but was unable to find him.  He 
indicated they had never been divorced.

The appellant testified at a hearing before the Board in 
Washington, D.C. in August 1991, and provided information 
that was essentially similar to that provided in her October 
1989 regional office hearing.

A VA field examination report, dated in January 1993, 
reflects that the veteran's brother [redacted] and his second 
cousin [redacted] were interviewed, as well as other individuals.  
It was noted that [redacted] had suffered a second stroke and 
was confused and poorly oriented as to time, place, and 
events, and as such, his responses to questions were of no 
assistance.

[redacted] indicted that she was 60 years old and had resided in 
the Richmond/San Pablo area continuously since 1944.  She 
pointed out that their roots were in Oklahoma, and that they 
(she, [redacted], and the veteran) were the only ones of their 
family in the San Francisco Bay area.  She noted that they 
were very close and lived in close proximity to each other, 
and recalled that the veteran joined them in the latter part 
of 1960.  She stated that she saw him on a regular basis from 
then until his death, and that she had never met the 
appellant and knew of no relationship the veteran had with 
the appellant.  [redacted] pointed out that if the appellant had 
been around she certainly would have known about it, and 
indicated that A.M. was the only wife of the veteran in 
California.

The field examination report also reflects that contact was 
made with [redacted], who indicated that she was A.M.'s daughter 
and the veteran's step daughter.  She stated that she was 
fifteen years old when the veteran married her mother, and 
she did not know the appellant and did not know of any 
relationship the veteran had with the appellant prior to 
marrying her mother.

[redacted] was also contacted, and indicated that she was 69 
years old and had lived in Oakland continuously for some 40 
years.  She stated that she and her deceased husband were 
good friends with A.M., [redacted], and the veteran.  She 
recalled the veteran coming to live with [redacted] late in 
1960, and stated that if the veteran had a wife with him she 
certainly would have known about it.  She stated that she did 
not know the appellant nor did she know of any relationship 
the veteran had with the appellant from the time he came to 
California until his death.

The field examiner indicated that the veteran had two 
sisters, [redacted] residing in Oklahoma and [redacted] residing in 
Kansas.  [redacted] was interviewed by telephone.  She stated 
that she knew the appellant and that the veteran and the 
appellant had left for California late in 1960.  She did not 
know whether they lived together in California.  [redacted] 
indicated that she knew nothing about the appellant and knew 
of no relationship the veteran ever had with her.

The RO received a November 1990 letter from Otis in which he 
indicated that he had known the appellant his entire life and 
knew all of her husbands.  He stated that the appellant had 
married the veteran, whom he had met in 1962 in San 
Francisco.  He related that he had kept in touch with them 
until he left and returned to Texas in 1969.  He indicated 
that he was aware that they were not divorced, and that the 
veteran was a sick man and stayed intoxicated all the time.  
He noted that the veteran "gave [the appellant] a hard 
time" and would leave for weeks at a time.

Otis further related that he had seen the appellant in 1975 
when she came to Texas to see about her sick mother.  She 
told him that her husband was supposed to move to Texas with 
her, but that after he did not arrive, she went back to 
California and could not find him.  Thereafter, he related, 
she returned to Texas, and after her mother died she went 
back looking for the veteran until 1982.

In July 1995 the appellant provided several statements in 
support of her claim.  She provided a March 1994 statement 
from her daughter [redacted] which reflects the same 
information set forth in her June 1991 statement.  In a 
February 1994 statement, [redacted] indicated that the appellant 
was living with her husband from 1959 to 1975.  [redacted] 
indicated that she lived next door to the appellant's mother, 
and that the appellant and her husband would call every 
month.  She indicated that in 1975 the appellant's mother had 
become ill and the appellant came to Texas to care for her.

There was also submitted a March 1994 statement from a 
reverend (apparently residing in Texas) indicating that the 
veteran and appellant had never stopped living together as 
man and wife.  The reverend stated that they would call often 
asking about the appellant's mother who was ill.  She also 
stated that she had first met them in 1960 and communicated 
with them until 1975.  She indicated that in 1975 her husband 
and others contacted the appellant and her husband to tell 
them that someone had to come and take care of the 
appellant's mother.  The husband stated he would send the 
appellant because he was sick and was unable to come.  

A statement from another reverend reflects that he had known 
the appellant for a long time and that she and her husband, 
the veteran, lived in San Francisco for a long time.  The 
reverend stated that years ago the appellant had to go to 
Waco to live so she could take care of her mother who was 
ill, and that before she left San Francisco she and her 
husband agreed that she should go to Waco to live.  He noted 
that the appellant's husband promised to come to Waco later 
as soon as he could get his medical records straightened out, 
but he died before he was able to move to Waco.

In a March 1994 statement, a pastor indicated that he was 
acquainted with the  appellant's mother in 1948.  He 
indicated that to his knowledge the appellant came to take 
care of her, and that after he had moved from the 
neighborhood he visited her occasionally.  He was informed 
that the appellant and her family were moving to Texas, and 
assumed that her husband and children were coming with her.  
He noted that after the death of her husband he and the 
appellant spoke and she indicated she wished he could have 
come as planned, but that his health did not allow him to 
come.

Another statement from [redacted] reflects that the appellant's 
husband had planned to move there as soon as he obtained a 
checkup from his doctor.

The appellant testified at a hearing before the undersigned 
Board member during a Travel Board hearing in Waco in 
September 1995.  She indicted that she and the veteran had 
gotten married in December 1959, and that in the beginning he 
had been a good man, a family man.  After he went to 
California he changed and became very sick, and was abusive 
to her.  She noted that he spent most of his time in and out 
of the hospital. 

The appellant testified that the veteran had come to 
California in the early part of 1960, and that he had never 
sent for them (herself and a child), so she went to the Red 
Cross and obtained money to go out there to be with him.  She 
related that during the time she and the veteran were 
residing together, he would sometimes disappear for days at a 
time, the longest period being three weeks, but would return 
home and beg her not to leave him.  She noted that it seemed 
like he had a mental problem and stayed intoxicated.  She 
noted that in 1961 he beat her to the point that she required 
surgery at a VA hospital.

The appellant further testified that she had gone to Texas in 
1975, with the veteran's permission, to take care of her ill 
mother.  She did not consider herself separated from the 
veteran, and indicated that later she went back to California 
looking for him and could not find him.  She noted that she 
looked for him in 1975, 1978 or 1979, and 1980 or 1981, but 
that nobody knew where he was.  The appellant indicated that 
she had learned of the veteran's death after contacting VA, 
noted that she did not consider divorcing him, and related 
that she had loved him.

A January 1996 report by a physician for the South Waco 
Clinic was received at some point after this hearing, and 
reflects that the appellant suffers from diabetes mellitus, 
generalized arthritis, vitamin B12 deficiency, anemia, rectal 
stricture and hemorrhoid surgery, and was under the care of 
another physician for glaucoma and cataracts.  The appellant 
indicated in a note on a letter that she was also that ill in 
1987.

In April 1996 the RO received an April 1990 statement of the 
veteran's sister [redacted], which reflects that she did not see 
A.M. or her children at the veteran's funeral.

Also in April 1996, the RO received a report of the 
appellant's treatment at the Letterman General Hospital, San 
Francisco, in July 1961 for abdominal pain.  The report 
indicates that the appellant had been in an automobile 
accident with resultant headaches and pains, and that 
physical examination revealed an enlarged uterus.  She was 
also hospitalized at that facility in August 1961 when 
operations were performed, including a total abdominal 
hysterectomy due to poor ovaries; it was noted that the 
appellant suffered from an old pelvic inflammatory disease, 
with hydrosalpinx.  

Subsequent (and pursuant to) the Board's February 1997 
remand, the RO received a October 1995 decision by an 
administrative law judge for the Social Security 
Administration (SSA), wherein it was indicated by history 
that the appellant had filed an application for retirement 
benefits as widow of the veteran.  Her application had been 
initially denied and she filed a request for a hearing.  A 
hearing had been held in Waco, Texas, in December 1989, 
before an administrative law judge.  In a decision issued in 
March 1990 it was held that the appellant was the legal widow 
of the deceased veteran and entitled to Social Security 
benefits based on his record.

It was further indicted that in January 1991 the Appeals 
Council had remanded the case for further proceedings.  A.M., 
his subsequent spouse, then became a party to the hearing.  
In February 1992 the March 1990 decision was reversed.  It 
was held that A.M. was the legal widow of the deceased 
veteran.  Later in March the appellant's attorney requested a 
review of the decision, and in December 1993 the Appeals 
Council again remanded the case for further proceedings.  In 
June 1994 A.M. appeared before an administrative law judge to 
provide testimony.  The appellant appeared at a hearing in 
January 1995.

The administrative law judge held that the appellant was the 
widow of the veteran at the time of his death, and entitled 
to widow's insurance benefits, and also held that A.M. was 
the putative spouse of the veteran and entitled to widow's 
insurance benefits.

In September 1997 the Social Security Administration provided 
the regional office records pertaining to its decisions 
regarding the appellant and A.M., including copies of the 
actions set forth in the historical portion of the October 
1995 administrative law judge decision.  There were also 
included copies of transcripts of the appellant's hearing 
before an administrative law judge in December 1989, and 
A.M.'s hearing before an administrative law judge in June 
1994.

During the December 1989 hearing, the appellant testified 
that the veteran had resided with her, but might stay away a 
month or two months.  She indicted that he was "in and 
out," and that they had never obtained a divorce.  The 
appellant further testified that in 1961 the veteran had 
beaten her and it had caused her to have a hysterectomy.  She 
related that the veteran had been going through a mental 
condition in 1961.

During the June 1994 hearing, A.M. related that she and the 
veteran had been married in October 1964.  She stated that 
she had met the veteran in about 1961 or 1962, and that she 
was a native of Oakland and had always lived there.  A.M. 
further testified that she had never met the appellant.  She 
had initially heard the veteran mention the appellant in 
about 1979 or 1980, shortly before his death, and stated that 
at the time she met the veteran he did not indicate that he 
had ever been married before.  

In a November 1997 statement, the appellant indicted that she 
had been separated from her husband often from 1975 until his 
death in 1980, but that these separations had been in no way 
her fault.  She stated that the veteran was abusive and an 
alcoholic, and that A.M. had not lived continuously with the 
veteran either.  The appellant stated she was the veteran's 
lawful widow.

In January 1998 the appellant submitted a copy of a November 
1997 statement from the Social Security Administration 
regarding her supplemental security income.  She again 
indicated that she was the legal widow of the deceased 
veteran.  She has also provided a March 1998 statement 
providing information similar to that provided in earlier 
sworn statements.

II.  Analysis

As noted above, the appellant contends that she should be 
entitled to VA death benefits as surviving spouse of the 
veteran, as she was the lawful spouse of the veteran at the 
time of his death and was not at fault in the separation 
between herself and the veteran.  The appellant indicates 
that she and the veteran were married in December 1959, that 
veteran moved to California in 1960, and that she and her 
daughter later followed him there.  She states that in 1975 
she went to Texas because her mother was ill, and upon 
returning to California the veteran had disappeared.  
Thereafter, despite several attempts, she was unable to 
locate him and eventually learned of his death through VA.

On the other hand, A.M. and her representative essentially 
argue that A.M. should remain entitled to VA death benefits 
as surviving spouse of the veteran, because when she married 
the veteran in October 1964 she was unaware that he had 
previously been married to the appellant and was without 
fault in the separation between herself and the veteran.  
A.M. maintains that she and the veteran resided together 
until 1969 when they separated, that they reconciled in 1972 
and again separated later in 1972 due to the veteran's 
misconduct and drinking; and that they remained separated 
until the time of the veteran's death.  It is noted that 
A.M.'s status as the "deemed valid" widow of the veteran, 
although indirectly at issue in this matter (i.e. if 
ultimately determined that the appellant was the veteran's 
surviving spouse for VA purposes, A.M. would no longer be the 
"deemed valid" surviving spouse.  See 38 C.F.R. § 3.52 
(2000)), is not specifically before the Board.  It is not 
necessary to discuss her contentions at this point (the case 
turns on the appellant's status), nor is it necessary to 
discuss findings made by the RO to the effect that she was 
the veteran's "deemed valid" spouse at the time of his 
death.

To be entitled to death benefits as a "surviving spouse" of a 
veteran, the claimant must have been the veteran's spouse at 
the time of the veteran's death and had lived continuously 
with the veteran from the date of their marriage to the date 
of the veteran's death, except where there was a separation 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse.  38 U.S.C.A. § 101(3) (West 1991); 
38 C.F.R. § 3.50 (2000).

The requirement of continuous cohabitation from the date of 
marriage to the date of death of the veteran will be 
considered as having been met when the evidence shows that 
any separation was due to the misconduct of, or procured by, 
the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) (2000).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  38 C.F.R. § 3.53(b) (2000).

Death benefits may be granted where a claimant, without 
knowledge of any legal impediment, entered into a marriage 
with a veteran which, but for the impediment, would have been 
valid, and she thereafter cohabited with him for one year or 
more immediately before his death or for any period of time 
if a child was born of the reported marriage or was born to 
them before such marriage.  Such a claimant is not eligible, 
however, if a claim is filed by a legal surviving spouse of 
the veteran who is found entitled to such benefits.  
38 U.S.C.A. § 103(a) (West 1991); 38 C.F.R. § 3.52 (2000).

In this case, the evidence establishes that the veteran and 
the appellant were married in December 1959.  Prior marriages 
of the appellant had ended by divorce, and there is no 
evidence that the veteran and the appellant ever obtained a 
divorce.  Therefore, there is no doubt that the appellant was 
the lawful spouse of the veteran at the time of his death.  
The Social Security Administration has also determined that 
the appellant was the legal widow of the veteran at the time 
of his death (while also determining that A.M. was his 
putative spouse). 

However, the record further indicates that the veteran and 
the appellant had been separated for some years at the time 
of his death.  Accordingly, in order to establish entitlement 
to recognition as surviving spouse of the veteran for VA 
purposes, it is necessary that the evidence demonstrate that 
the separation was due to the misconduct of, or procured by, 
the veteran, without the fault of the surviving spouse.  In 
this regard, the Court has held that the question of fault or 
absence of fault is to be determined based on an analysis of 
the parties' conduct at the time of the initial separation.  
Gregory v. Brown, 5 Vet. App. 108 (1993).

To be sure, the evidence of record is somewhat contradictory.  
However, it is clear to the Board that the veteran and the 
appellant did indeed separate in late 1960 or in 1961.  In 
the marital status form submitted in September 1961, the 
veteran stated that the appellant had "moved away" in 
December 1960.  The fact that they had at least separated in 
late 1960 is supported by the April 1961 VA hospital report 
which lists [redacted], as opposed to the appellant, as the 
veteran's next of kin.  No doubt the best support of the 
separation is contained in the December 1961 report of 
contact form, which reflects that the appellant took it upon 
herself to telephone the RO and tell them that she wanted 
nothing to do with the veteran, and wanted a divorce.  

Further, the address the appellant called the RO from was 
different than the address used by the veteran at the time.  
As well, in November 1962, the veteran indicated that the two 
had separated in November 1961 because they did not get 
along.  Finally, the veteran's second cousin [redacted], contacted 
by VA in the course of the 1993 field examination (her 
statements were not submitted in support of, or by, a party 
of interest), stated that the veteran "joined them" in the 
latter part of 1960 and that she did not know of the 
appellant.  In sum, regardless of when the parties separated 
(1960 or 1961), it is clear that they indeed did separate.  

Although there is no contemporaneous evidence of the 
circumstances surrounding the separation(s) (i.e. evidence 
specifically dated in December 1960 and/or November 1961), 
the Board is of the opinion that the parties indeed separated 
because they did not get along and not solely due to the 
misconduct of the veteran or procured by him.  The tone of 
the report of contact in December 1961 strongly suggests that 
such was the case (i.e. that the parties did not get along).  

As to the appellant's version of the events surrounding the 
separation, the Board finds much of it to be less than 
credible, for the following reasons.  The appellant has 
contended that the contact made with the RO in December 1961 
never took place and that the information provided by the 
veteran in the marital status forms was wrong.  However, the 
report of contact form was filled out by an objective party 
in conjunction with his or her duties as an employee at the 
RO, and during the conversation, the person (appellant) made 
specific reference to a letter sent to her from the RO, in 
which it was noted that they were aware of the separation.  
It is not reasonable to conclude that this conversation did 
not take place (i.e. it is inconceivable that someone at the 
RO drew up a false report of contact form with such specifics 
while not having the claims folder available, and associated 
it with the record).  

In addition, the appellant claims that due to a beating 
administered by the veteran in 1961, she was hospitalized and 
underwent a hysterectomy.  However, as reflected in the 
contemporaneous, objective, and recently submitted, evidence 
of record, this claim is not only not substantiated, it is 
not, to be frank, true.  Specifically, the report from 
Letterman General Hospital reflects that the appellant 
suffered from old pelvic inflammatory disease, with 
hydrosalpinx.  The procedure was performed due to her poor 
ovaries.  There is absolutely no indication that the 
appellant had been beaten.  In fact, a month earlier, she had 
been admitted to that same facility after suffering injuries 
in a automobile accident, at which time physical examination 
revealed an enlarged uterus..

Given the untruthfulness of these accounts, the Board simply 
does not find the appellant credible.  As such, the Board 
does not find any of her general allegations regarding the 
separation (as noted, her main contention is that they did 
not separate) - that the veteran was intoxicated and abusive, 
and that she was not at fault - credible.  As such, it is not 
probative with respect to determining whose conduct and the 
like led to the separation.

That said, the Board is left to rely on the contemporaneous - 
and inherently more reliable - evidence of record, which 
shows that the veteran and appellant separated in late 1960 
or 1961, through the fault of both or neither party.  In any 
event, the credible evidence certainly does not show that the 
separation was due to the misconduct of, or procured by, the 
veteran.  

In sum, the appellant's intent on seeking a divorce and 
wanting nothing to do with the veteran, the veteran's 
statements in the marital status forms to the effect that the 
appellant left him and/or they did not get along, the fact 
that they had different addresses at the relevant time 
period, and the appellant's lack of credibility, all lead the 
Board to this conclusion. 

However, this does not end the discussion.  As noted above, 
temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation. 38 C.F.R. § 
3.53(a) (2000).  The separation noted above was neither 
temporary nor ordinary.  In this regard, in the November 1962 
marital status form, the veteran indicated that he had been 
living with A.M. for over a year, and it is noted that from 
July 1962, A.M. and the veteran produced three children.  As 
well, they were "married" in 1964, and she was listed, 
essentially, as the veteran's spouse in various documents of 
record.  

The Board has no doubt that the veteran and appellant had 
some contact through the years, including during the 1960s 
and 1970s, and the evidence reflects that the veteran 
conducted himself in a somewhat transient and not very 
upstanding manner, and may have, at times, carried on some 
form of a relationship with both the appellant and A.M. at 
the same time (and possibly lived a "double life," as 
suggested by the appellant, although the Board is of the 
opinion that this may have been difficult, given the three 
children born from the relationship between the veteran and 
A.M.; i.e. this no doubt would have been difficult to conceal 
from the appellant had they indeed maintained a marital 
relationship).  However, the Board does not find that at any 
point the appellant and veteran reconciled and resumed a 
marital relationship.  In this regard, again, the objective 
evidence shows that the veteran had three children with A.M. 
from 1962 to 1965, and from roughly 1962 to 1975, lived in 
Berkley, Richmond, and Oakland.  The appellant, on the other 
hand, has indicated that the veteran was unable to have 
children and lived with her in San Francisco from 1962 to 
1969 (again, the appellant's testimony is not credible).  

As noted, the appellant has also maintained that she and the 
veteran separated in 1975 when she went to Texas to care for 
her mother who had become ill.  She has indicated that the 
veteran had planned to later accompany her to Texas, but was 
unable to do so due to his own illness.  She stated that 
after she returned to California the veteran had disappeared 
and she was unable to locate him.  She then returned to Texas 
where she resided until the veteran's death.  She has 
indicated that she had initially learned of the veteran's 
death after contacting VA.  There are affidavits and 
statements of record from several individuals including the 
appellant's daughter, [redacted], which generally corroborate 
the appellant's contentions.

It is indeed plausible that the veteran, at some point prior 
to the appellant's return to Texas in 1975, made 
representations to the effect that he would make his way 
there to join her, and may have even funded her trip; and, it 
is also plausible that the appellant returned to California 
on a few occasions and looked for the veteran, to no avail.  
In this regard, and as an aside, the Board notes that from a 
longitudinal review of the record, it is unlikely that the 
veteran was lost or otherwise made himself scarce during this 
time period (i.e. from 1975 to the time of his death) to the 
point where even a less than thorough search would not have 
located him.  The RO was aware of his whereabouts, as he was 
issued monthly compensation, and he had family in the area 
(the appellant has, among other things, indicated that the 
veteran's family would not divulge his whereabouts; this is 
not supported by the record nor does the Board find it 
credible, again, from a overall review of the record).  The 
appellant was well aware that the veteran had dealings with 
VA, and no doubt would have contacted the RO had a thorough 
(or even not so thorough) search ensued. 
In any event, the general lay statements to the effect that 
the appellant indicated that the veteran would join her in 
Texas, and/or the veteran and appellant were married during 
the 1960s until the veteran's death, to include the 
statements made by the Texas sheriff and banker, are not 
evidence that they actually had a marital relationship for VA 
purposes (that they continuously cohabited, etc; the Board 
also notes that a majority of these lay statements do not 
refer to actual observations made regarding the veteran and 
appellant's alleged relationship, rather they refer to what 
the appellant had related to them about the relationship).  
To the contrary, the objective evidence suggests otherwise.  

The bottom line in this matter is the appellant and veteran 
separated in late 1960 or 1961, not the result of misconduct 
by the veteran or procured by him, and the separation was 
neither temporary nor ordinary.  Further, the objective, 
credible, evidence does not indicate that at some point 
thereafter, the parties, although still legally married, 
resumed a marital relationship, that they continuously 
cohabited until the veteran's death, or that they cohabited 
until the veteran abandoned the appellant by not joining her 
to live in Texas as planned.  As such, the appellant is not 
entitled to recognition as the surviving spouse of the 
veteran for purposes of VA death benefits.  38 U.S.C.A. § 101 
(West 1999); 38 C.F.R. §§ 3.50, 3.52. 3.53 (2000).  


ORDER

Entitlement of the appellant to recognition as the surviving 
spouse of the veteran for the purpose of VA benefits is 
denied.

		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

